DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a set of input channel; a plurality of nodes, a first set of which is coupled to the set of input channels and not coupled to a weighting unit…”.  It is not clear what is not coupled to a weighting unit (a set of input channel or a plurality of nodes or both?). 
Claims 2-3, 5-9, 11-13 and 15-23 are also affected. 
Claim 2 recites “a summing unit that is coupled to two or more weighting units of the set of weighting units and that outputs a sum of the weighted sums selected by the two or more weighting units.” It is not clear “that outputs…” refers to.
Claim 9 recites “…a second clock frequency that is substantially offset from the first clock frequency.” It is not clear how substantial the is frequency offset of the second clock compared to the first clock.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3,5-9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al (US 2017/0103321) and further in view of Samson et al (US 7516111). 
For claim 1, Henry et al teach a device, comprising: 
a set of input channels (e.g. figure 1, input from Data Ram 122); 
a plurality of nodes (e.g. figures 1-3, Register 208 in NPU 126), a first set of which is coupled to the set of input channels and not coupled to a weighting unit (e.g. paragraph 61, figures 1-3, register 208 receives input (207) from data Ram 122.  Registers 208 are not coupled to the Weight Ram 124. Also figure 2 shows Reg 208 gets input data from data Ram and Reg 205 gets input data from Weight Ram), each of the plurality of nodes comprising a gate that performs a non-linear operation on a respective set of input signals (e.g. figure 3 shows a non-linear operation of the registers 208, which receives input 207 in parallel); 
a set of interconnections, each of which couples together two or more of the plurality of nodes (e.g. figure 3, Register 208 are connected); and 
a set of weighting units (e.g. weight ram 124), each of which is coupled to a respective second set of nodes of the plurality of nodes in an output layer of the device (e.g. figure 2, Reg 205 gets input data from the Weight ram 124).
Henry et al do not further disclose selects a weighted sum based on a node state of the respective second set of nodes from among a set of weighted sums for the respective second set of nodes that is stored in memory coupled to the respective second set of nodes. Samson et al teach selects a weighted sum based on a node state of the respective second set of nodes from among a set of weighted sums for the respective second set of nodes that is stored in memory (e.g. figure 5, column 9, lines 45-52, The information depicted in the example of Fig. 5 may, for example, be stored in a memory…) coupled to the respective second set of nodes (e.g. abstract, column 10, lines 47-60, “…the currently selected node N6 contributes a weight of 10% of the total population…so the total sum-of weights would be 10%). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Samson et al into the teaching of Henry et al to enable process to be performed more quickly and efficiently (e.g. column 2, lines 14-28, Samson et al). 
For claim 3, figures 2 and figure 3 of Henry et al shows a number of register 208 and at least one Reg 205, which reads on the claimed a total number of nodes of the respective second set of nodes is less than the total number of nodes of the plurality of nodes.
For claim 2, Henry et al teach a summing unit that is coupled to two or more weighting units of the set of weighting units and that outputs a sum of the weighted sums selected by the two or more weighting units (e.g. paragraph 60: “multiply each input value by a corresponding weight value associated with the connection to generate a product; (3) add all the products to generate a sum”;  figure 2: “Adder 24”, figure 1: Weight Ram 124).
For claim 5, Henry et al teach each weighted sum of the set of weighted sums is associated with a respective node state of the set of all possible node states of the respective second set of nodes (e.g. figure 7, paragraph 63, “… The ALU 204 includes a multiplier 242 that multiplies the weight word 203 and the data word of the mux-reg 208 output 209 to generate a product 246…The ALU 204…perform…arithmetric/logical operation such as those above).
For claim 6, Henry et al teach the node state comprises a pattern of the combined outputs of each node in the respective second set of nodes (e.g. paragraph 114: “This pattern continues until at clock cycle 520”, pattern as shown in figure 13)
For claim 7, Henry et al teach each node of the plurality of nodes has a binary weight (e.g. paragraph 53, “8bits, 9bits, 12bits…”). 
For claim 8, Henry et al teach the set of input channels comprises a set of parallel input channels (e.g. figure 3, input 207), and the set of input channels carries a signal comprising at least one selected from the group consisting of an analog signal and a digital signal (e.g. paragraph 61, figures 1-3, register 208 receives input (207) from data RAM 122. The RAM should be digital). 
For claim 9, Henry et al teach an input layer that comprises the set of input channels and reads a set of input values from the set of input channels at a first clock frequency; wherein the output layer comprises a set of output channels that reads a set of output values at a second clock frequency that is substantially offset from the first clock frequency (e.g. paragraph 57, “clock cycle…in a pipelined fashion”). 
For claim 11, Henry et al teach a machine learning system that is in communication with the set of weighting units, processes an output signal generated by each of the set of weighting units (e.g. figure 1, “Weight Ram”), wherein the machine learning system comprises at least one selected from the group consisting of: an artificial neural network, a deep learning artificial neural network, a support vector machine, a Bayesian network, a clustering analysis system; and ensemble learning having one or more groups (e.g. abstract: neural network).
Henry et al do not further disclose performs at least one operation selected from the group of operations consisting of classification, prediction, and control based on the processed output signal from each of the set of weighting units. 3 of 6Samson et al teach performs at least one operation selected from the group of operations consisting of classification, prediction, and control based on the processed output signal from each of the set of weighting units (e.g. abstract, classification).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Samson et al into the teaching of Henry et al to enable process to be performed more quickly and efficiently (e.g. column 2, lines 14-28, Samson et al).

For claim 12, Henry et al teach at least one node of the plurality of nodes is programmable (e.g. register is programmable) and is integrated with the set of interconnections in a hardwired, integrated circuit (e.g. figure 1: “NPU 126” and figure 3 shows Registers 208 integrated into NPU 126). 
For claim 13, Henry et al teach at least one node of the plurality of nodes has a binary weight (e.g. paragraph 53, “8bits, 9bits, 12bits…”), is programmable, and is integrated with the set of interconnections in a hardwired, integrated circuit (e.g. figure 1: “NPU 126” and figure 3 shows Registers 208 integrated into NPU 126).
For claim 16, Henry et al teach each node of the plurality of nodes is programmable and is integrated with the set of input channels, the set of interconnections, and the set of weighting units in a programmable logic device (e.g. figure 1: “NPU 126” and figure 3 shows Registers 208 integrated into NPU 126).

Allowable Subject Matter
Claims 15, 17- 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484